DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8 in the reply filed on 9/19/22 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 of copending Application No. 17181134. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 17181134 recites the features of instant invention’s claim in claims 1, 9 .
As to claim 8, 17181134 recites the features of instant invention’s claim in claims 1,7, 9 .
Claims 2-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 of copending Application No. 17181134 and in further view of Takeuchi (JP 2012131115).
As to claims 2-6, 17181134 does not explicitly recite the limitations of these claims.
As to claim 2, Takeuchi teaches a third groove (the longer of the 11a or 71a) that is coupled to the communication hole and that extends from the communication hole toward the outer circumference of the opposed face is provided at the opposed face, and when viewed from the rotational axis direction, a shortest distance between an end at the outer circumferential side of the third groove and the communication hole is larger than a shortest distance between the end at the outer circumferential side of the second groove (the shorter of 11a and 71a) and the communication hole.
As to claim 3, Takeuchi teaches when viewed from the rotational axis direction, a shape of the coupling portion is a spiral shape swirling around the central portion [Fig 2, 8], and when viewed from the rotational axis direction, the end at the outer circumferential side of the second groove is located closer to the central portion than to an outermost circumferential portion of the coupling portion [Fig 3, 9, 10].
As to claim 4, Takeuchi teaches that viewed from the rotational axis direction, the outermost circumferential portion is a portion that is not sandwiched in between the coupling portions [Fig 3, 9, 10].
As to claim 5, Takeuchi teaches  the material supply portion is provided at a side face of the screw [Fig 2, 3, 8, 9].
As to claim 6, Takeuechi teaches when viewed from the rotational axis direction, the second groove (71a, 11a) is a groove in a spiral shape along a rotational direction of the screw from the end at the outer circumferential side of the second groove toward the communication hole [Fig 2, 3, 8, 9].
These features allow for the proper metering, accurate molding, and plasticization of the material [0019, 0023], It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of 17181134 and included the above features from Takeuchi in order to allow for the proper metering, accurate molding, and plasticization of the material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires that there be at least 2 coupling portions, as the outermost circumferential portion is required to not be between “the coupling portions” but there is only one singular coupling portion claimed in claim 1. Unclear as to what applicant intends by this feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (JP 2012131115).
As to claim 1, Takeuchi teaches a plasticizing device that plasticizes a material, comprising: a screw (12, 72) that is rotated around a rotational axis and that has a grooved face provided with a first groove [0021, Fig 2, 8]; a barrel (11) that has an opposed face opposed to the grooved face and that is provided with a communication hole communicating with the first groove at the opposed face [0023, Fig 3,4, 8-10]; and a heating section (electric heater) that heats the material supplied to the first groove [0023], wherein the first groove includes a central portion opposed to the communication hole (32, 92), a material supply portion (12a2) that is provided at an outer circumference of the grooved face and that is supplied with the material, and a coupling portion (12a1) that couples the central portion to the material supply portion, a second groove (11a) that is coupled to the communication hole and that extends from the communication hole toward an outer circumference of the opposed face is provided at the opposed face, and when viewed from the rotational axis direction, an end at the outer circumferential side of the second groove is located inside a track drawn by a boundary line between the material supply portion and the coupling portion when the screw is rotated once [0024, 0119, Fig 2-4, 8-10].
As to claim 2, Takeuchi teaches a third groove (the longer of the 11a or 71a) that is coupled to the communication hole and that extends from the communication hole toward the outer circumference of the opposed face is provided at the opposed face, and when viewed from the rotational axis direction, a shortest distance between an end at the outer circumferential side of the third groove and the communication hole is larger than a shortest distance between the end at the outer circumferential side of the second groove (the shorter of 11a and 71a) and the communication hole [0024, 0119, Fig 2-4, 8-10].
As to claim 3, Takeuchi teaches when viewed from the rotational axis direction, a shape of the coupling portion is a spiral shape swirling around the central portion [Fig 2, 8], and when viewed from the rotational axis direction, the end at the outer circumferential side of the second groove is located closer to the central portion than to an outermost circumferential portion of the coupling portion [Fig 3, 9, 10].
As to claim 4, Takeuchi teaches that viewed from the rotational axis direction, the outermost circumferential portion is a portion that is not sandwiched in between the coupling portions [Fig 3, 9, 10].
As to claim 5, Takeuchi teaches  the material supply portion is provided at a side face of the screw [0026, Fig 2, 3, 8, 9].
As to claim 6, Takeuechi teaches when viewed from the rotational axis direction, the second groove (71a, 11a) is a groove in a spiral shape along a rotational direction of the screw from the end at the outer circumferential side of the second groove toward the communication hole [Fig 2, 3, 8, 9].
As to claim 8, Takeuchi teaches an injection molding apparatus [0001], comprising: a plasticizing section (10) that plasticizes a material to form a molten material; and a nozzle (45) that injects the molten material supplied from the plasticizing section to a mold, a screw (12, 72) that is rotated around a rotational axis and that has a grooved face provided with a first groove [Fig 2, 8]; a barrel (11) that has an opposed face opposed to the grooved face and that is provided with a communication hole communicating with the first groove at the opposed face [Fig 3,4, 8-10]; and a heating section that heats the material supplied to the first groove, wherein the first groove includes a central portion opposed to the communication hole (32, 92), a material supply portion (12a2) that is provided at an outer circumference of the grooved face and that is supplied with the material, and a coupling portion (12a1) that couples the central portion to the material supply portion, a second groove (11a) that is coupled to the communication hole and that extends from the communication hole toward an outer circumference of the opposed face is provided at the opposed face, and when viewed from the rotational axis direction, an end at the outer circumferential side of the second groove is located inside a track drawn by a boundary line between the material supply portion and the coupling portion when the screw is rotated once [Fig 2-4, 8-10].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAND MELENDEZ/Examiner, Art Unit 1742